                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
SANDRA K. JOHNSTON, PH. D,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                   18-cv-882-bbc
              v.

CATHY JESS, MICHAEL MEISNER,
MATTHEW WALLOCH, CODY WAGNER,
DANIEL SCHROEDER, DAVE ROSS, DEDE
MORGAN and SANDRA HAUTAMUKI,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Sandra Johnston is proceeding on claims that various state officials

violated her rights to freedom of intimate association and procedural due process under the

Fourteenth Amendment when they terminated her employment and suspended her

psychological license for one year. Before the court is defendants’ motion under Federal Rule

of Civil Procedure 37(a) to compel plaintiff to respond to their first request for discovery.

Dkt. #54. For the reasons below, I am granting the motion to compel.




                                         OPINION

       On September 20, 2019, defendants served their first set of discovery to plaintiff,

including (1) two interrogatories related to employment applications she has made since

January 1, 2015 and the nature and scope of her damages claims; and (2) seven requests for

production of documents related to her requested relief for lost income and mental anguish.

Dkt. #55-1. Plaintiff responded on September 24, 2019, objecting to the discovery as overly


                                              1
broad and improperly seeking confidential financial information.         Dkt. #55-2.     After

unsuccessful attempts to confer with plaintiff in good faith, defendants filed their motion

to compel, seeking a court order directing plaintiff to respond to the outstanding discovery

requests by December 2, 2019 or face dismissal of her claims. Plaintiff responded to the

motion, arguing that she had until November 15, 2019 to respond to defendants’ second set

of discovery and that the first set of discovery is premature because the requested

information and documents have nothing to do with liability. Dkt. #59. (Plaintiff also filed

with the court her response to defendants’ second set of discovery, in which she raises a

similar objection, stating that “[i]f Defendants are found to be liable, counsel can seek the

requested information at that time.” Dkt. #60 at 2.)

       As defendants point out, plaintiff’s deadline for responding to their second set of

discovery is not relevant to the instant motion, which addresses their first set of discovery.

In addition, there are not separate or bifurcated discovery periods for liability and damages.

Rather, Federal Rule of Civil Procedure 26(b) allows parties to discover evidence during the

discovery period set by the court that is relevant to any claim or defense in the lawsuit,

including damages. Defendants’ requests for information about plaintiff’s applications for

employment, claims for damages, W-2s, tax returns and social media postings relating to the

allegations in this lawsuit are relevant and subject to discovery requests. Therefore, I am

granting defendants’ motion to compel and directing plaintiff to provide by December 6,

2019, full and complete responses to the interrogatories and requests for production of

documents that defendants served on September 20, 2019.



                                              2
                                        ORDER

      IT IS ORDERED that defendants’ motion to compel plaintiff to respond to their first

request for discovery, dkt. #54, is GRANTED. Plaintiff Sandra Johnston shall have until

December 6, 2019 to file full and complete responses to defendants’ first set of

interrogatories and requests for production of documents.

      Entered this 18th day of November, 2019.


                                        BY THE COURT:

                                        /s/
                                        ________________________
                                        BARBARA B. CRABB
                                        District Judge




                                           3
